DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1, 4-5, 7-13, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is the combination of prior art references that was relied upon in the previous Office action.  The prior art does not disclose, in the context of Applicant’s content identification system, “based on the determining that the second query fingerprint matches the particular reference fingerprint: obtaining, by the portable computing device from the memory of the portable computing device, the action data associated with the particular reference fingerprint, and triggering one or more action events on the portable computing device, wherein the one or more action events is based on the action data, wherein the action data is based on the media content that is presented by the playback device, and wherein triggering the one or more action events comprises allowing a user of the portable computing device to report consumption of the sequence of media content online in real time by performing a social media check-in to the sequence of media content with a registration server that is separate from the server device” as recited in claim 1, and similarly required by claims 13 and 20.  While performing a social media check in to a content item was known (see, for example, the cited Davis at [0121]), the claimed invention in its entirety describes a novel and nonobvious invention.  In light of the existing prior art, the skilled artisan would not have found it obvious to modify Carroll to perform the above-quoted limitations of claim 1.
Applicant’s specification states that triggered actions include “allowing the user to ‘check-in’ to that piece of content with a registration server online” (see Spec. pg. 35).  At the time of filing of this application (August 2012), the skilled artisan would understand this passage to describe performance of a “social media check-in” as claimed.  At the time of invention, social media “checking in” (to locations and content) was a new and widely popular activity.  See, for instance, the attached Google Trends document, which shows a rapid increase in interest in this concept just prior to Applicant’s filing.  Likewise, a review of prior art publications near the date of Applicant’s invention shows “checking in” to content to almost universally describe a social media procedure.  Given this evidence, the examiner concludes that the skilled artisan would have interpreted Spec. pg. 35 as disclosing a social media check-in operation.  Accordingly, Applicant’s 09/07/2022 claim amendment finds adequate support in the written description.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423